Case 5:20-cv-00291 Document 1-1 Filed 03/10/20 Page 1 of 1

JS 44 (Rev. 12/12)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS

DENISE MAURICIO, INDIVIDUALLY AND AS NEXT FRIEND OF A.R.,
MINOR

(b) County of Residence of First Listed Plaintiff | Bexar County, TX
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Paula Wyatt; WYATT LAW FIRM LTD; 21 Lynn Batts Lane, Suite 10,
San Antonio, Texas 78218; Phone (210) 340-5550

 

DEFENDANTS
KENT PALENSKY AND LANDSTAR RANGER INC.

County of Residence of First Listed Defendant _Santa Rosa County, FL
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:

Lyf SCYGAGHa: CASTAGNA SCOTT LLP; 1120 S. Capital of Texas
Highway, Bldg. 2, Ste. 270, Austin, Texas 78746;
Phone (512) 329-3290

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
QO 1 U.S. Government O 3. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State a. a © 1 Incorporated or Principal Place o4 04
of Business In This State
O 2 U.S. Government 4° Diversity Citizen of Another State O 2 & 2 Incorporated and Principal Place o5 5
Defendant (Indicate Citizenship of Parties in Item Ill) of Business In Another State
Citizen or Subject of a O3 © 3. Foreign Nation o6 O86
Foreign Country

 

 

   
  

PERSONAL INJURY

    

 

   

 

       

a BANKRUP!

(I 422 Appeal 28 USC 158

 

OER
375 False Claims Act

       

CG 110 Insurance PERSONAL INJURY o
© 120 Marine © 310 Airplane C1 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal © 400 State Reapportionment
© 130 Miller Act © 315 Airplane Product Product Liability C1 690 Other 28 USC 157 © 410 Antitrust
© 140 Negotiable Instrument Liability 1 367 Health Care/ © 430 Banks and Banking
1 150 Recovery of Overpayment }| 0 320 Assault, Libel & Pharmaceutical __ PROPERTY RICHTS _| 1 450 Commerce
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights 1 460 Deportation
O 151 Medicare Act © 330 Federal Employers’ Product Liability 1 830 Patent O 470 Racketeer Influenced and
1 152 Recovery of Defaulted Liability C1 368 Asbestos Personal O 840 Trademark Corrupt Organizations
Student Loans 340 Marine Injury Product | 480 Consumer Credit
(Excludes Veterans) 1 345 Marine Product Liability io LABOR _SOCIAL. <| 1 490 Cable/Sat TV
© 153 Recovery of Overpayment Liability PERSONAL PROPERTY | 0 710 Fair Labor Standards O 861 HIA (1395ff) 1 850 Securities/Commodities/
of Veteran’s Benefits 24 350 Motor Vehicle © 370 Other Fraud Act O 862 Black Lung (923) Exchange
1 160 Stockholders’ Suits © 355 Motor Vehicle 371 Truth in Lending © 720 Labor/Management O 863 DIWC/DIWW (405(g)) |G 890 Other Statutory Actions
© 190 Other Contract Product Liability © 380 Other Personal Relations 1 864 SSID Title XVI O 891 Agricultural Acts
1 195 Contract Product Liability | 360 Other Personal Property Damage C740 Railway Labor Act O 865 RSI (405(g)) 893 Environmental Matters
C1 196 Franchise Injury O 385 Property Damage O 751 Family and Medical 1 895 Freedom of Information
(1 362 Personal Injury - Product Liability Leave Act Act
Medical Malpractice C790 Other Labor Litigation 1 896 Arbitration
PROPER GH RPE ; |G 791 Employee Retirement _ FEDERAL TAX OG 899 Administrative Procedure

     

© 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus:

C 220 Foreclosure C441 Voting © 463 Alien Detainee

OG 230 Rent Lease & Ejectment O 442 Employment 1 510 Motions to Vacate

0 240 Torts to Land OC 443 Housing/ Sentence

© 245 Tort Product Liability Accommodations O 530 General

© 290 All Other Real Property OG 445 Amer. w/Disabilities - | 535 Death Penalty oe
Employment Other:

OC 446 Amer. w/Disabilities -] 540 Mandamus & Other
Other 0 $50 Civil Rights
OC 448 Education 01 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement

 

 

   

0 462 Naturalization Application
1 465 Other Immigration

   

© 870 Taxes (U.S. Plaintiff
or Defendant)

© 871 IRS—Third Party
26 USC 7609

Income Security Act Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

Q

VAGRATION __

Actions

 

 

 

Vv. ORIGIN (Place an “X” in One Box Only)

O1 Original }{2 Removed from
Proceeding State Court

O 3  Remanded from
Appellate Court

28 U.S.C. § 1332

Brief description of cause: | .
Civil Case - Motor Vehicle Accident

CHECK IF THIS IS A CLASS ACTION

VI. CAUSE OF ACTION

 

VII. REQUESTED IN

© 4 Reinstated or
Reopened

DEMAND $

© 5 Transferred from
Another District
(specify)

6 Multidistrict
Litigation

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: MM Yes No
VIII. RELATED CASE(S) a
IF ANY (See instructions)’ + Ge Honorable Judge Karen H. Pozza DOCKET NUMBER{ 2020C101838
DATE SIGNATURE OF ATTORNEY OF RECORD
03/10/2020 =
FOR OFFICE USE ONLY 8
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
